DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 5/11/2021 is acknowledged. Claims 1-3 amended. Claims 1-3 and 12-13 are currently pending in the instant application. 
Previous rejection of claim 13 under 35 U.S.C 112(b) is withdrawn since Applicant argues that claim 1 is directed to a hybrid material while claim 13 is directed to a solar cell comprising the hybrid material. Accordingly, the recitation “applicable to a perovskite solar cell having a first electrode, an electron transport compound layer arranged on the first electrode, a perovskite compound layer arranged on the electron transport compound layer, a hole transport layer arranged on the perovskite compound layer, and a second electrode arranged on the hole transport layer” in lines 1-5 of claim 1 is construed as an intended use of the hybrid material since Applicant argues claim 1 is directed to the hybrid material, while claim 13 is directed to a solar cell comprising the hybrid material.
Previous prior art rejection is withdrawn in view of the above amendment.
Claims 1-3 and 12-13 are rejected under a new ground of rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 depends on claim 1 and recites forming the compound represented by formula 1 in claim 1 by mixing a lead halide and a non-lead divalent metal cation halide, together with a monovalent cation halide, while claim 1 is amended such that there is no non-lead divalent metal cation in the compound represented by formula 1. Applicant has no support for forming a compound with no non-lead divalent metal cation with a non-lead divalent metal cation halide.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/072805, which has an English equivalent of US 2017/0358757 that is relied hereafter).
Regarding claim 1, Lee et al. discloses an organic-inorganic hybrid material (or doped perovskite) ABX3 with A being selected to be a formamidinium cation (or NH2CH=NH+), B being selected to be Pb, wherein a portion of A is substituted with A’ such as potassium (or K), a portion of X is doped with X’ with X and X’ being iodide and bromide, and the ratio at which the portion of A is substituted with A’ is 0.1% (or 0.001) to 5% (or 0.05, see [0034-0037], [0188-0192], [0199-0201]). As such, Lee et al. teaches a hybrid material; or doped perovskite material APbX3 with A of formamidinium (NH2CH=NH+) being doped with A’ of potassium (K) at a xA1yA2zPbX1pX2q, wherein:
K represent potassium, 
Pb represents lead, 
A1 and A2 represent organic monovalent cations which are the same and provided that A1 and A2 are a formamidinium cation (or NH2CH=NH+), 
either one of X1 and X2 represents iodine and the other represents bromine,
x represents a numerical value ranging from 0.001 to 0.05; and 
y, z, p, and q represent freely selectable numberical values which satisfy x+y+z = 1 (as Lee et al. discloses A has a ratio of 1 in the formula ABX3), and p+q=3 provided that at least p and q respectively are value exceeding 0 (as Lee et al. discloses X has a ratio of 3, which is exceeding 0, in the formula ABX3 and doping ratio is 0.001 to 0.05, which is also exceeding 0).  
Lee et al. teaches selecting formamidinium ((NH2CH=NH+), potassium (K), lead (Pb), iodine (I) and bromine (Br) among others for A, A’, B, X and X’, respectively. Lee et al. does not teach using formamidinium, potassium, lead, iodine and bromine exclusively. However, it would have been obvious to one skilled in the art to have used formamidinium, potassium, lead, iodine and bromine for A, A’, B, X and X’, respectively, in the doped perovskite ABX3, because Lee et al. explicitly suggests doing so.
Lee et al. discloses the x value in the range of 0.001 to 0.05, which is overlapping with the claimed range of 0.01 to 0.20. Lee et al. does not explicitly teach the exact range of   0.01 to 0.20 for x value. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 0.01 to 0.05 of the range 0.001 to In re Malagari, 182 USPQ 549.
Recitation “applicable to a perovskite solar cell having a first electrode, an electron transport compound layer arranged on the first electrode, a perovskite compound layer arranged on the electron transport compound layer, a hole transport layer arranged on the perovskite compound layer, and a second electrode arranged on the hole transport layer” recited in the preamble is directed to an intended use of the hybrid material, or the perovskite. The perovskite of Lee et al. is fully capable of being used in a solar cell as claimed, since Lee et al. teaches using a perovskite compound in a solar cell having a first electrode (see Al electrode, [0274-0276]), an electron transport compound layer (PCBM, [0274-0276]), a perovskite compound ([0274-0276]), a hole transport layer (PEDOT:PSS, [0274-0276]), and a second electrode (ITO, [0274-0276]). 
Regarding claim 2, modified Lee et al. discloses an inorganic-organic hybrid material as in claim 1 above, wherein Lee et al. discloses using halides to form the perovskite ([0202]). However, recitation of how to form the compound represented by formula 1 in the instant claim is a product-by-process limitation that does not further define the structure of the material. See MPEP 2113.
Regarding claim 3, modified Lee et al. discloses an inorganic-organic hybrid material as in claim 1 above, wherein Lee et al. discloses using halides to form the perovskite ([0202]). However, recitation of how to form the compound represented by formula 1 in the instant claim is a product-by-process limitation that does not further define the structure of the material. See MPEP 2113.
Regarding claim 12, modified Lee et al. discloses an inorganic-organic hybrid material as in claim 1 above. The recitation “wherein the electron transfer compound is at least one of zinc 
Regarding claim 13, modified Lee et al. discloses an organic-inorganic hybrid material as in claim 1 above, wherein Lee et al. teaches a perovskite solar cell comprising the organic-inorganic hybrid material (see [0274-0276]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Nam and Zhao do not teach the claimed hybrid material. However, Applicant’s argument is moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726